Case: 20-30254     Document: 00516545966         Page: 1     Date Filed: 11/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 20-30254
                                                                             FILED
                                                                     November 15, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Richard A. Seaton, Jr.,

                                                           Petitioner—Appellant,

                                       versus

   Jerry Goodwin, Warden, David Wade Correctional Center,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:17-CV-1556


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Richard A. Seaton, Jr., Louisiana prisoner #595392, appeals the denial
   of 28 U.S.C. § 2254 application challenging his convictions and sentences for
   forcible rape and abusing his office as the Assistant Chief Administrator for
   the City of Shreveport. He argues that (1) his trial counsel rendered


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30254      Document: 00516545966          Page: 2   Date Filed: 11/15/2022




                                    No. 20-30254


   ineffective assistance by failing to cross-examine the victim, K.W., and her
   mother, Kimberly Barnes, on several subjects and purported discrepancies,
   and (2) the State violated Brady v. Maryland, 373 U.S. 83 (1963), and Giglio
   v. United States, 405 U.S. 150 (1972), by withholding (a) the report of Officer
   Matthew Holloway of the Shreveport Police Department, (b) the recording
   of the 911 call made by Barnes, and (c) the “Background Event Chronology”
   (Chronology). To the extent that Seaton argues that his trial counsel
   rendered ineffective assistance by failing to introduce video evidence
   showing that he did not have time to dispose of certain items, his argument
   exceeds the scope of the certificate of appealability such that we lack
   jurisdiction to consider it. See 28 U.S.C. § 2253(c); Carty v. Thaler, 583 F.3d
   244, 266 (5th Cir. 2009).
          Under the Antiterrorism and Effective Death Penalty Act of 1996
   (AEDPA), we may not grant Seaton habeas corpus relief unless the state
   court judgment rejecting his constitutional claims “was contrary to, or
   involved an unreasonable application of, clearly established federal law, as
   determined by the Supreme Court of the United States” or “was based on
   an unreasonable determination of the facts in light of the evidence presented
   in the State court proceeding.” § 2254(d). A state court’s application of
   clearly established law is not unreasonable unless it is “so lacking in
   justification that there was an error well understood and comprehended in
   existing law beyond any possibility for fairminded disagreement.”
   Harrington v. Richter, 562 U.S. 86, 103 (2011). This standard is intentionally
   “difficult to meet,” and “even a strong case for relief does not mean the state
   court’s contrary conclusion was unreasonable.” Id. at 102.
          To prevail on a claim of ineffective assistance of counsel, Seaton must
   show that (1) his counsel’s performance was deficient in that it fell below an
   objective standard of reasonableness and (2) the deficient performance
   prejudiced his defense. See Strickland v. Washington, 466 U.S. 668, 689-94



                                         2
Case: 20-30254      Document: 00516545966           Page: 3    Date Filed: 11/15/2022




                                     No. 20-30254


   (1984). In reviewing an attorney’s performance, we “must indulge a strong
   presumption that counsel’s conduct falls within the wide range of reasonable
   professional assistance.” Id. at 689. Under the prejudice prong, Seaton must
   show that there is a reasonable probability that, but for his counsel’s deficient
   performance, the result of the proceeding would have been different. See id.
   at 694. “A reasonable probability is a probability sufficient to undermine
   confidence in the outcome.” Id. The standards created by Strickland and
   § 2254(d) are both highly deferential, and when the two apply in tandem,
   review is doubly so.” Richter, 562 U.S. at 105 (internal quotation marks and
   citations omitted).
          Seaton’s ineffective assistance claims are all fundamentally based on
   the premise that his trial counsel should have attempted to show that K.W.
   consensually had sex with him and then lied about being raped in hopes of
   gaining leverage over the City of Shreveport to get her boyfriend released
   from jail, a theory which Seaton, himself, twice admitted on cross-
   examination made no sense. Seaton does not explain why counsel should
   have mounted such a defense when he identifies no evidence, including his
   own testimony, indicating that K.W. ever requested that he get her boyfriend
   out of jail or threatened him for refusing to do so. He fails to show that the
   State court’s determination that counsel did not perform deficiently was
   contrary to, or an unreasonable application of, clearly established federal law
   or was based upon an unreasonable determination of the facts. See Strickland,
   466 U.S. at 689; § 2254(d). Further, although he asserts that the trial court
   was entitled to have had the information that would have been gained from
   cross-examining K.W. and Barnes on the identified subjects prior to making
   its dispositive credibility determination, he offers no substantive argument
   showing that such information would have altered the outcome of his trial
   given the other, substantial record evidence supporting his conviction. See
   Strickland, 466 U.S. at 694. Seaton fails to show that he is entitled to § 2254




                                          3
Case: 20-30254      Document: 00516545966           Page: 4    Date Filed: 11/15/2022




                                     No. 20-30254


   relief on his ineffective assistance of counsel claims. See Strickland, 466 U.S.
   at 689-94; § 2254(d).
          To establish a Brady violation, Seaton must demonstrate that (1) the
   prosecution suppressed evidence that was (2) favorable to him and
   (3) material to the issue of his guilt or punishment. See Smith v. Cain, 565
   U.S. 73, 75 (2012).       The prosecution’s duty to disclose extends to
   information affecting the credibility of witnesses whose testimony “may well
   be determinative of guilt or innocence.” Giglio, 405 U.S. at 154 (internal
   quotation marks and citation omitted). “[E]vidence is material only if there
   is a reasonable probability that, had the evidence been disclosed to the
   defense, the result of the proceeding would have been different.” United
   States v. Bagley, 473 U.S. 667, 682 (1985). “A reasonable probability is one
   sufficient to undermine confidence in the outcome.” Pennsylvania v. Ritchie,
   480 U.S. 39, 57 (1987) (internal quotation marks and citation omitted).
          Seaton did not claim that the State withheld Officer Holloway’s report
   in violation of Brady until he filed his reply in the district court; because the
   state courts did not adjudicate the merits of this claim, AEDPA deference
   does not apply, and this court reviews the district court’s factual findings for
   clear error and its rulings on questions of law de novo. See Miller v. Dretke,
   431 F.3d 241, 244 (5th Cir. 2005).
          The district court held that the Holloway report was not material
   because the information contained therein was not sufficient to undermine
   confidence in the outcome of the trial in light of the record as a whole. See
   Ritchie, 480 U.S. at 57. Although Seaton speculates as to how the report
   could have been favorable to his defense, his speculation is insufficient to
   undermine confidence in the verdict given the other evidence of his guilt
   adduced at trial. See Ritchie, 480 U.S. at 57. He fails to show that the district
   court erred by denying this claim. See Miller, 431 F.3d at 244.




                                          4
Case: 20-30254      Document: 00516545966          Page: 5    Date Filed: 11/15/2022




                                    No. 20-30254


          Likewise, while he speculates that the 911 recording and Chronology
   might have aided his defense, Seaton offers no substantive argument
   explaining how they would have been sufficient to undermine confidence in
   the verdict given the other evidence of his guilt adduced at trial. See Ritchie,
   480 U.S. at 57. Given the deference owed the state court, he fails to show
   that he is entitled to habeas relief on these remaining Brady/Giglio claims.
   See § 2254(d).
          AFFIRMED.




                                          5